DETAILED ACTION
	In Application filing on 07/29/2021 Claims 1- 20 are pending. Claims 1- 20 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The Applicant uses the term “substrate” somewhat inconsistently with its generally accepted meaning. A substrate ordinarily refers to an underlying layer onto which one or more materials are deposited. However, it appears that Applicant when using the term “substrate” they are referring to both the underlying layer and any substances thereupon. The Examiner is interpreting “substrate” consistent with how Applicant uses the term.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5- 8, 11, 13, 17- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5- 8, 11, 13, 19- 20 recite the limitation "the step(s) of".  There is insufficient antecedent basis for this limitation in the claim.

The term “thin film” in claims 17- 18 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim(s) 1- 4, 6- 10, and 19 is/are rejected under pre-AIA  35 U.S.C. § 102(a) and/or 102(e) as being anticipated by US 2013/0101796 A1 (“Arzt”).
	Regarding claim 1, Arzt teaches a method of making a micropattern mold (Abstract), the method comprising the steps of:
	forming onto a first substrate a positive mold, wherein the positive mold comprises a micropattern having a first macrotexture upon which a second microstructure is hierarchically, the first surface texture having a plurality of first microfeatures with a height ranging from 1 micron to 100 microns and a peak-to-peak pitch between adjacent first microfeatures ranging from 1 micron to 500 microns, and the second surface texture having a plurality of second microfeature having height and a peak to peak pitch smaller than the plurality of first microfeatures (Fig. 14 and [0434] teach applying a photoresist to a substrate 101; [0400] and Fig. 4b teach the structure having a 10 micron diameter thus the pitch must be greater than 10 microns and an aspect ratio of 1:1 thus the height is about 10 microns as well; [0445] teaches the die shown in Fig. 4b being formed by the method with a substrate described in [0434]; [0400] further teaches a dimension of the structure on the end face of the pedestal being approximately 1 micron. See also [0447-0454]).
	providing a second substrate [0299-0300]; and
	transferring the micropattern to the second substrate [0299-0300].

	Regarding claim 2, Arzt teaches the first substrate comprises a silicon wafer ([0447] teaches a substrate being coated with a photoresist; [0460] teaches an example in which a die is made where photoresist coating is applied on a silicon surface; [0291] teaches coating onto glass or quartz, both of which include silicon. See also [0324]).

	Regarding claim 3, Arzt teaches forming of the positive mold includes photolithography (Figs. 14- 15 and [0434-0441, 0447-0454]).

	Regarding claim 4, Arzt teaches transferring the micropattern to the second substrate comprises embossing of the second substrate with the micropattern ([0452, 0454] teach getting from the replicated structure to the embossing master by replicating the structure once again and the replicated structure obtained in the last step being a master for embossing negative of the contact structure; [0299-0300] teach a second substrate for receiving an additional structured coating).

	Regarding claim 6, Arzt teaches creating a negative mold of the positive mold ([0452, 0454] teach getting from the replicated structure to the embossing master by replicating the structure once again and the replicated structure obtained in the last step being a master for embossing negative of the contact structure).

	Regarding claim 7, Arzt teaches creating a second positive mold from the negative mold ([0333] teaches generally that an embossed structure can be impressed by a master, e.g., a stamp and the master can in its turn be obtained by casting a die produced by the method of the patent application; Figs. 14- 15 and [0434-0441, 0447-0454] teach creating a positive mold 116, 218 from a negative mold 112, 214)

	Regarding claim 8, Arzt teaches a method of making a micropattern mold, the method comprising the steps of:
	providing a first substrate ([0447] teaches a substrate being coated with a photoresist);
	creating a positive mold in the first substrate via photolithography ([0449-0450] teach exposing the coating to selected light to selectively cure the coating);
	providing a second substrate ([0452, 0454] teach getting from the replicated structure to the embossing master by replicating the structure once again and the replicated structure obtained in the last step being a master for embossing negative of the contact structure; [0299-0300] teach a second substrate for receiving an additional structured coating);
	placing the second substrate in contact with the positive mold ([0452, 0454] teach getting from the replicated structure to the embossing master by replicating the structure once again and the replicated structure obtained in the last step being a master for embossing negative of the contact structure; [0446] and Fig. 15 show an embossing process); and
	creating a negative mold in the second substrate ([0452, 0454] teach getting from the replicated structure to the embossing master by replicating the structure once again and the replicated structure obtained in the last step being a master for embossing negative of the contact structure; [0299-0300] teach a second substrate for receiving an additional structured coating), wherein the negative mold comprises a micropattern having a first surface texture upon which a second surface texture is hierarchically disposed, the first surface texture having a plurality of first microstructures with a depth ranging from 1 micron to 100 microns and a peak to peak pick between adjacent first microfeatures ranging from 1 micron to 500 microns, and the second surface texture having a plurality of second microfeatures having a depth and a peak to peak pitch smaller than the plurality of first microfeatures (Fig. 14 and [0434] teach applying a photoresist to a substrate 101; [0400] and Fig. 4b teach the structure having a 10 micron diameter thus the pitch must be greater than 10 microns and an aspect ratio of 1:1 thus the height is about 10 microns as well; [0445] teaches the die shown in Fig. 4b being formed by the method with a substrate described in [0434]; [0400] further teaches a dimension of the structure on the end face of the pedestal being approximately 1 micron. See also [0447-0454]).

Regarding claim 9, Arzt teaches the first substrate comprises a silicon wafer ([0447] teaches a substrate being coated with a photoresist; [0460] teaches an example in which a die is made where photoresist coating is applied on a silicon surface; [0291] teaches coating onto glass or quartz, both of which include silicon. See also [0324]).

Regarding claim 10, Arzt teaches the second substrate comprises room-temperature-vulcanizing-silicone ([0048- 0050] teach silicone, PDMS, e.g., Sylgard 184, or polyvinylsiloxane as a single-component or two-component chemical curing means).

	Regarding claim 19, Arzt teaches a method of making a micropattern mold, the method comprising the steps of:
	providing a first surface comprising a silicon wafer ([0447] teaches a substrate being coated with a photoresist; [0460] teaches an example in which a die is made where photoresist coating is applied on a silicon surface. See also [0324]);
	creating a positive mold in the first substrate via photolithography ([0449-0450] teach exposing the coating to selected light to selectively cure the coating);
	providing a second substrate comprising room temperature vulcanizing silicone ([0048- 0050] teach silicone, PDMS, e.g., Sylgard 184, or polyvinylsiloxane as a single-component or two-component chemical curing means);
	placing the second substrate in contact with the positive mold ([0452, 0454] teach getting from the replicated structure to the embossing master by replicating the structure once again and the replicated structure obtained in the last step being a master for embossing negative of the contact structure; [0446] and Fig. 15 show an embossing process); and
	creating a negative mold in the second substrate ([0452, 0454] teach getting from the replicated structure to the embossing master by replicating the structure once again and the replicated structure obtained in the last step being a master for embossing negative of the contact structure; [0299-0300] teach a second substrate for receiving an additional structured coating), wherein the negative mold comprises a micropattern having a first surface texture upon which is hierarchically disposed a second surface texture, the first surface texture having a plurality of first microfeatures with a depth ranging from 1 micron to 100 microns and a peak to peak pitch between adjacent first microfeatures ranging from 1 micron to 500 microns, and the second surface texture having a plurality of second microfeatures having a depth and a peak to peak pitch smaller than the plurality of first microfeatures (Fig. 14 and [0434] teach applying a photoresist to a substrate 101; [0400] and Fig. 4b teach the structure having a 10 micron diameter thus the pitch must be greater than 10 microns and an aspect ratio of 1:1 thus the height is about 10 microns as well; [0445] teaches the die shown in Fig. 4b being formed by the method with a substrate described in [0434]; [0400] further teaches a dimension of the structure on the end face of the pedestal being approximately 1 micron. See also [0447-0454]).
	 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2013/0101796 A1 (“Arzt”), as applied to claims 1 and 4, further in view of Biomimetic, hierarchical structures on polymer surfaces by sequential imprinting (“Zhang”).
Regarding claim 5, Arzt teaches replicating the micropattern onto a second substrate via embossing ([0452, 0454] teach getting from the replicated structure to the embossing master by replicating the structure once again and the replicated structure obtained in the last step being a master for embossing negative of the contact structure; [0299-0300] teach a second substrate for receiving an additional structured coating).
Arzt does not explicitly teach heating the substrate prior to embossing.
Zhang teaches heating the substrate prior to embossing (Page 2976, section 2.2 teaches baking PS or PMMA films which are eventually used to form a hierarchical structure via embossing, see section 3.1, at around 120°C for 5 min to remove residual solvent).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of Arzt to incorporate the heating step as taught in Zhang motivated by removing residual solvent (Zhang - Page 2976, section 2.2).

Claims 11- 13, 16- 17, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2013/0101796 A1 (“Arzt”).
Regarding claim 11, Arzt suggests providing a third substrate; placing the third substrate in contact with the negative mold; transferring the micropattern of the negative mold to the third substrate to form a second positive mold ([0333] teaches impressing a master to emboss a structure onto a photoresist and obtaining the master by the method of this application; [0438] teaches repeating steps to apply another negative of a contact structure; [0452, 0454] teach getting from the replicated structure to the embossing master by replicating the structure once again and the replicated structure obtained in the last step being a master for embossing negative of the contact structure; [0299-0300] teach an additional substrate for receiving an additional structured coating. Arzt does not explicitly teach replicating a third and fourth time. However, one having ordinary skill in the art at the time the invention was made would recognize these limitations as nothing more than the duplication of steps for a multiple effect and could seek the benefit of making additional replicas. Please see In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960) for further details).

Regarding claim 12, Arzt suggests a third substrate (see rejection of claim 11 supra) and teaches substrate comprises silicone ([0444] teaches forming a stamp being formed of PDMS, which is comprised of silicone. See also [0050]).

Regarding claim 13, Arzt suggests providing a fourth substrate; embossing the micropattern of the second positive mold onto the fourth substrate ([0333] teaches impressing a master to emboss a structure onto a photoresist and obtaining the master by the method of this application; [0438] teaches repeating steps to apply another negative of a contact structure; [0452, 0454] teach getting from the replicated structure to the embossing master by replicating the structure once again and the replicated structure obtained in the last step being a master for embossing negative of the contact structure; [0299-0300] teach an additional substrate for receiving an additional structured coating. Arzt does not explicitly teach replicating a third and fourth time. However, one having ordinary skill in the art at the time the invention was made would recognize these limitations as nothing more than the duplication of steps for a multiple effect and could seek the benefit of making additional replicas. Please see In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960) for further details).

Regarding claim 16, Arzt suggests a third substrate (see rejection of claim 11 supra) and teaches substrate comprises silicone ([0444] teaches forming a stamp being formed of PDMS, which is comprised of silicone. See also [0050]).

Regarding claim 17, Arzt teaches the fourth substrate (see rejection of claims 11, 13 supra) and teaches a substrate being provided as a thin film ([0324-0325, 0434] teaches a layer thickness of between 10 nm to 1000 microns; [0290] teaches coating the substrate in the desired thickness and in the range from about 3 to 1000 g/m2).

	Regarding claim 20, Arzt suggests the steps of providing a third substrate comprising silicone ([0444] teaches forming a stamp being formed of PDMS, which is comprised of silicone. See also [0050]); placing the third substrate in contact with the negative mold; transferring the micropattern of the negative mold to the third substrate thereby creating a second positive mold; providing a fourth substrate; and transferring the micropattern of the second positive mold onto the fourth substrate ([0333] teaches impressing a master to emboss a structure onto a photoresist and obtaining the master by the method of this application; [0438] teaches repeating steps to apply another negative of a contact structure; [0452, 0454] teach getting from the replicated structure to the embossing master by replicating the structure once again and the replicated structure obtained in the last step being a master for embossing negative of the contact structure; [0299-0300] teach an additional substrate for receiving an additional structured coating. Arzt does not explicitly teach replicating a third and fourth time. However, one having ordinary skill in the art at the time the invention was made would recognize these limitations as nothing more than the duplication of steps for a multiple effect and could seek the benefit of making additional replicas. Please see In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960) for further details).

Claims 14- 15 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2013/0101796 A1 (“Arzt”), as applied to claims 8, 11, and 13, further in view of US 2010/0226943 A1 (“Brennan”).
Regarding claim 14, Arzt suggest the fourth substrate (see rejection of claims 11, 13 supra).
Arzt does not explicitly teach a substrate comprising polylactic acid.
Brennan teaches a substrate comprises polylactic acid [0089].
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the composition of the substrate of Arzt with the PTFE as taught in Brennan in order to use the polymer in vivo without the body undergoing any undesirable side effects (Brennan – [0089]).

Regarding claim 15, Arzt suggests the fourth substrate (see rejection of claims 11, 13 supra).
Arzt does not explicitly teach a substrate comprising PTFE.
Brennan teaches a substrate comprises PTFE [0082- 0085].
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the composition of the substrate of Arzt with the PTFE as taught in Brennan because this is a substitution of equivalent elements yielding predictable results. Both references teach replicating a hierarchical structure using molding and/or lithographic techniques (Arzt – [0331-0333, 0354]; Brennan – [0110, 0124-0125]).

Regarding claim 18, Arzt suggests the fourth substrate (see rejection of claims 11, 13 supra) and teaches providing a substrate as a thin film ([0324-0325, 0434] teach a layer thickness of between 10 nm to 1000 microns; [0290] teaches coating the substrate in the desired thickness and in the range from about 3 to 1000 g/m2).
Arzt does not explicitly teach a substrate comprising polylactic acid.
Brennan teaches a substrate comprises polylactic acid [0089].
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the composition of the substrate of Arzt with the PTFE as taught in Brennan in order to use the polymer in vivo without the body undergoing any undesirable side effects (Brennan – [0089]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744